                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 PHILIP BENHAM,

        Plaintiff,

 vs.                                                             CIVIL ACTION NO:
                                                              3:19-cv-00911-HTW-LRA
 CITY OF JACKSON, MISSISSIPPI,
 and JAMES E. DAVIS, in his official                          NOTICE OF STATEMENT
 capacity as Chief of Police for Jackson                     OF PLAINTIFF’S POSITION
 Police Department

        Defendants.

       This morning, of November 16, 2020, Plaintiff received Defendants’ Motion to Dismiss.

Defendants did not consult with Plaintiff about the motion or their intentions to alter the challenged

ordinance prior to the filing. The motion itself was first notice.

       Mootness is a complicated and nuanced issue. Purported repeals or alterations to laws do

not automatically moot challenges to them. Indeed, defendants bear the burden of persuading the

Court that the claims are moot. Friends of the Earth, Inc. v. Laidlaw Ent’l Servs. Inc., 528 U.S.

167, 189 (2000). And this burden is a heavy one. Untied States v. W.T. Grant Co., 345 U.S. 629,

633 (1953). The repeal or alteration of the ordinance does not appear to be effective in its present

form due to the failure to follow statutory guidelines for proper notice, signings, recording, and

publishing. Also, various objections to the mootness, including capable of repetition but evading

review doctrine, could be warranted in this matter.

       Plaintiff, therefore, requires the time allotted by Local Rule 7 to research, consider and

submit a thoughtful Response to the Motion to Dismiss. In the interim, Plaintiff requests this Court

enter the written Opinion on Plaintiff’s Motion for Preliminary Injunction this Court stated it

                                                  1
would enter yesterday or today following its November 12, 2010 ruling from the bench granting

Plaintiff’s Motion for Preliminary Injunction. This written opinion should provide additional

insight on how Plaintiff is to respond to the pending Motion to Dismiss.

        Respectfully submitted,


s/ Nathan W. Kellum
NATHAN W. KELLUM
MS BAR # 8813
Center for Religious Expression
699 Oakleaf Office Lane, Suite 107
Memphis, TN 38117
Telephone: (901) 684-5485
Email: nkellum@crelaw.org
Attorney for Plaintiff Philip Benham


                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, the foregoing was filed electronically with the

Clerk of the Court by using the CM/ECF system, and that a copy of the foregoing will be sent

electronically to all counsel of record by operation of the Court’s CM/ECF system.


                                              /s/Nathan W. Kellum
                                               Attorney for Plaintiff Philip Benham




                                                2
